Title: From Alexander Hamilton to James Watson, [May 1796]
From: Hamilton, Alexander
To: Watson, James


[New York, May, 1796]
Dr Sir
The handsome general retainer you have offered me & the handsome manner in which the Offer is made claim my acknowlegement. But it will not consist with any rule of Action to avail myself of it. I have in other instances engaged for Individuals on these terms, to take as a retainer 100£ and afterwards to charge services performed at the established rates. Though it was my intention to avoid this in future, yet if you desire it, I will add you to the list. But it must except the priorities already incurred which are of William Constable Alexander Macombe LeRoy Bayard & McEvers Williamson of Genesee.
Yrs with esteem & regard
A Hamilton
P.S To prove to you however that I am not unmindful of my own interest I send you the following account


To opinion concerning arbitration Bond
Ds  5

To services in negotiating & settling your  business with William Constable
100

Cr
105

March 3  By Cash
 50

Ballance due AH
 55
The first 50 dollars I consider as a Retainer & for my opinion given at the time.

James Watson Esqr.

